


110 HR 4576 IH: To award a congressional gold medal to Francis Collins,

U.S. House of Representatives
2007-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4576
		IN THE HOUSE OF REPRESENTATIVES
		
			December 13, 2007
			Mrs. Biggert (for
			 herself, Ms. Slaughter,
			 Mr. Upton,
			 Mr. George Miller of California,
			 Ms. Baldwin,
			 Ms. Bordallo,
			 Mrs. Capps,
			 Mr. Castle,
			 Mr. Cohen,
			 Mr. Dingell,
			 Mr. Ehlers,
			 Mrs. Emerson,
			 Ms. Eshoo,
			 Mr. Higgins,
			 Mr. Kanjorski,
			 Mr. LaTourette,
			 Mrs. Maloney of New York,
			 Mr. Roskam, and
			 Mr. Wolf) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To award a congressional gold medal to Francis Collins,
		  in recognition of his outstanding contributions and leadership in the fields of
		  medicine and genetics.
	
	
		1.FindingsCongress finds that—
			(1)Francis Collins, who was raised on a small
			 farm in Virginia's Shenandoah Valley, decided to pursue a career in chemistry
			 when he was a high school student;
			(2)in the 1970s, after studying DNA and RNA,
			 Francis Collins recognized that a revolution was on the horizon and decided to
			 study medicine and genetics;
			(3)Francis Collins received a Ph.D. in
			 Physical Chemistry from Yale University in 1974, and an M.D. from the
			 University of North Carolina in 1977;
			(4)after a fellowship in genetics at Yale
			 University, Francis Collins joined the faculty at the University of Michigan
			 and discovered a new method to identify abnormal genes;
			(5)Francis Collins' work led to major advances
			 in modern medicine, including the identification of genes responsible for
			 cystic fibrosis, neurofibromatosis, Huntington's disease, and Hutchison-Gilford
			 progeria syndrome;
			(6)in 1993, Francis Collins succeeded James
			 Watson as Director of the National Center for Human Genome Research at the
			 National Institutes of Health;
			(7)as Director of the National Center for
			 Human Genome Research, Francis Collins was charged with leading a 15-year
			 effort to locate and map every gene in the human DNA by 2005, and then
			 determine aspects of its function;
			(8)in June 2000, ahead of schedule and under
			 budget, Francis Collins announced the completion of a first draft of the human
			 genome;
			(9)the sequencing of the human genome, which
			 was completed in April 2003, is one of the most significant advances in modern
			 science;
			(10)Francis Collins remains committed to making
			 the data from the human genome accessible to the worldwide scientific
			 community, and has been a tireless champion of genetic information
			 nondiscrimination;
			(11)Francis Collins remains at the forefront
			 of understanding the connection between genes and disease, which he believes
			 will eventually lead to a new field of individualized, prevention-oriented
			 medicine; and
			(12)Francis Collins has received numerous
			 awards and honors for his work, including the Presidential Medal of Freedom,
			 and is a member of the Institute of Medicine and the National Academy of
			 Sciences.
			2.Congressional
			 gold medal
			(a)Award
			 AuthorizedThe Speaker of the
			 House of Representatives and the President pro tempore of the Senate shall make
			 appropriate arrangements for the award, on behalf of the Congress, of a gold
			 medal of appropriate design to Francis Collins for his outstanding
			 contributions in the fields of medicine and genetics.
			(b)Design and
			 StrikingFor the purpose of the presentation referred to in
			 subsection (a), the Secretary of the Treasury (hereafter in this Act referred
			 to as the Secretary) shall strike a gold medal with suitable
			 emblems, devices, and inscriptions, to be determined by the Secretary.
			3.Duplicate
			 medalsUnder such regulations
			 as the Secretary may prescribe, the Secretary may strike and sell duplicates in
			 bronze of the gold medal struck pursuant to section 2, at a price sufficient to
			 cover the cost thereof, including labor, materials, dies, use of machinery, and
			 overhead expenses, and the cost of the gold medal.
		4.Status as
			 national medals
			(a)National
			 medalsThe medals struck
			 under this Act are national medals for purposes of chapter 51 of title 31,
			 United States Code.
			(b)Numismatic
			 itemsFor purposes of sections 5134 and 5136 of title 31, United
			 States Code, all medals struck pursuant to this Act shall be considered
			 numismatic items.
			5.Authorization of
			 appropriations; proceeds of sale
			(a)Authorization of
			 appropriationsThere are
			 authorized to be charged against the United States Mint Public Enterprise Fund,
			 such sums as may be necessary to pay for the cost of the medals struck pursuant
			 to this Act.
			(b)Proceeds of
			 saleAmounts received from the sale of duplicate bronze medals
			 under section 3 shall be deposited in the United States Mint Public Enterprise
			 Fund.
			
